Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
30, 2020.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00282-CV



                     IN RE CELINA JEAN HARP, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             345th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-AG-15-002375

                         MEMORANDUM OPINION

      On April 15, 2020, relator Celina Jean Harp filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Eric
Shepperd, presiding judge of the 345th District Court of Travis County, to vacate his
protective order signed on January 29, 2020.
         Relator has also filed a motion for temporary relief, asking our court to stay
the protective order pending our decision on the petition. See Tex. R. App. Proc.
52.10.

         With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that the
relator has no adequate remedy at law, such as an appeal. In re Garza, 544 S.W.3d
836, 840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

         Because relator has not shown she is entitled to mandamus relief, we deny her
petition for writ of mandamus and motion for temporary relief.


                                         PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                            2